COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Fitzpatrick
Argued at Richmond, Virginia


EARL ANTONIO HILL

v.          Record No. 1696-94-2         MEMORANDUM OPINION *
                                     BY JUDGE SAM W. COLEMAN III
COMMONWEALTH OF VIRGINIA                  JANUARY 30, 1996


            FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                        Robert W. Duling, Judge
            John B. Mann (Levit & Mann, on briefs), for
            appellant.

            Thomas C. Daniel, Assistant Attorney General
            (James S. Gilmore, III, Attorney General;
            Monica S. McElyea, Assistant Attorney General,
            on brief), for appellee.



     Earl Antonio Hill was convicted in a bench trial of forging

and uttering a Virginia Uniform Summons in violation of Code

§ 18.2-168.    Hill contends that the trial court erred by

overruling his motion to strike the evidence.       Because the

evidence was insufficient to prove that the name the defendant

adopted was fictitious or assumed, we reverse the defendant's

convictions and dismiss the charges.

     "Forgery is 'the false making or materially altering with

intent to defraud, of any writing which, if genuine, might


     *
         Pursuant to Code § 17-116.010 this opinion is not

designated for publication.



                                   - 1 -
apparently be of legal efficacy, or the foundation of legal

liability.'"    Ramsey v. Commonwealth, 2 Va. App. 265, 269, 343
S.E.2d 465, 468 (1986) (quoting Bullock v. Commonwealth, 205 Va.
558, 561, 138 S.E.2d 261, 263 (1964)).   Uttering is "an assertion

by word or action that a writing known to be forged is good and

valid."   Bateman v. Commonwealth, 205 Va. 595, 600, 139 S.E.2d
102, 106 (1964).   "[W]hile a person may adopt any name he may

choose so long as it was done for an honest purpose, under the

broad definition of forgery the crime is committed by signing an

assumed name, or a fictitious name, for a dishonest purpose and

with intent to defraud."    Moore v. Commonwealth, 207 Va. 838,

841, 153 S.E.2d 231, 234 (1967).

     The sole issue on appeal is whether the evidence was

sufficient to prove that the defendant adopted a fictitious or

assumed name.   In a bench trial, the presentation of evidence

begins when the Commonwealth introduces its testimonial or

documentary evidence.    Cf. Greenwalt v. Commonwealth, 224 Va.
498, 500-01, 297 S.E.2d 709, 710 (1982) (holding that jeopardy

attaches "when the trial has reached the stage where the

Commonwealth begins to introduce its testimony").   The only

indication on the record that the defendant's real name is Earl

Hill rather than Dexter Anderson is the defendant's unsworn

response at arraignment to the trial court's request that he

state his name.

     Evidence is testimony or exhibits admitted during trial



                                - 2 -
under oath or the stipulations or avowals of counsel.

Arraignment is not part of the evidentiary proceeding; rather,

"[i]t shall consist of reading to the accused the charge on which

he will be tried and calling on him to plead thereto."     Code

§ 19.2-254.    Therefore, the defendant's statement at arraignment

was not evidence that the trial court could consider in

determining whether the defendant adopted "Dexter Anderson" as a

fictitious or assumed name.
     The Commonwealth contends that even if the defendant's

statement at arraignment was not evidence properly before the

trial court, the trial judge was entitled to rely on knowledge

obtained in his judicial capacity. 1    However, "the individual and

extra judicial knowledge on the part of a judge will not dispense

with proof of facts not judicially cognizable, and cannot be

resorted to for the purpose of supplementing the record."

Darnell v. Barker, 179 Va. 86, 93, 18 S.E.2d 271, 275 (1942).

Generally, courts may take judicial notice of matters that are

"common knowledge," or that may be ascertained by reference to

reliable sources.    See Ryan v, Commonwealth, 219 Va. 439, 445-46,

247 S.E.2d 698, 703 (1978); Lassen v. Lassen, 8 Va. App. 502,

507, 383 S.E.2d 471, 474 (1989); 2 Charles E. Friend, The Law of


     1
         The Commonwealth did not prove during the trial that the

defendant had stated at arraignment that he is Earl Hill or that

his real name is other than Dexter Anderson.



                                - 3 -
Evidence in Virginia § 19-2, at 260 (4th ed. 1993).    The

defendant's identity does not qualify under either category as a

fact that may be judicially noticed. 2

     "It is elementary that the burden is on the Commonwealth to

prove every essential element of the offense beyond a reasonable

doubt."    Dowdy v. Commonwealth, 220 Va. 114, 116, 255 S.E.2d 506,

508 (1979) (quoting Powers v. Commonwealth, 211 Va. 386, 388, 177
S.E.2d 628, 629 (1970)).    Although the failure to introduce

evidence showing that the defendant's real name was Earl Hill may

have been a mere oversight on the Commonwealth's part,

nonetheless the evidence is insufficient to support the

defendant's convictions because proof that Dexter Anderson was a

fictitious or assumed name was an essential element of the crimes


     2
         Furthermore, it does not appear from the record that the

Commonwealth asked the court to take judicial notice of the

defendant's identity or that the trial court held that it was

taking judicial notice of his identity.    See State Farm Mutual

Automobile Ins. Co. v. Powell, 227 Va. 492, 497, 318 S.E.2d 393,

395 (1984) (stating that the defendant "had no prior opportunity

to be heard either to dispute the `facts' or to object to the

court's action"); 2 Charles E. Friend, The Law of Evidence in

Virginia § 19-17, at 289 (stating that "it appears that counsel

should make a formal request that judicial notice be taken of a

particular matter").



                                - 4 -
of forgery and uttering.   See Moore, 207 Va. at 841, 153 S.E.2d

at 233-34.   Accordingly, we reverse the defendant's convictions

and dismiss the charges.

                                           Reversed and dismissed.




                               - 5 -